 In the Matter ofMARSHALL FIELD &CO.,EMPLOYER AND.UPHOLSTERERS&FURNITURE WORKERS UNION LOCALNo. 18,A. F. L., PETITIONERCase No. 13-RC-1345.-Decided December 5, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Karl W. Filter, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Chairman Herzog and Members Houston and Reynolds].:Upon the entire record in this case, the Board finds'1.The Employer is engaged in commerce within the meaning ofthe Act...2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa -tion of employees of the Employer 'within the meaning of Section9""(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit; the determination of representatives :The Petitioner seeks to represent a unit composed of all cabinet-makers, finishers, upholsterers, outside servicemen, assemblers, furni-tureinspectors, helpers and apprentices employed in the Employer'sArthington Street warehouse at Chicago, Illinois.2The Employercontends that the proposed unit is inappropriate, asserting that thecraft functions of some of these employees are so integrated with itsover-all retail department store operations as to preclude the estab-lishment of this group as a separate unit.3The Employer furtherIThe Employer'smotion to dismiss the petition on the ground that the unit sought isinappropriate is denied for the reasons stated hereinafter.'2InMarshall Field4Company,73 NLRB 900,the Board found to be appropriate aunit composed of all the Employer'sdrapery workroom employees.That unit alsoincludes certain employees. classified as upholsterers and cabinetmakers,who appear,however, to be performingwork thatis not identicalwith thatperformed by the employeesin this proceeding.On May 8, 1947,the Petitioner was certified by the Board as thebargaining representative of the employees in that unit and currently represents them.'3The Employer also asserts that the unit sought is inappropriate on the ground thatitdoes not include the outside servicemen and the finishers in the radio and pianoworkrooms.Although the Petitioner,at the hearing,did not make it clear that it seeksto represent these categories,we deem it to be clear from the Petitioner's brief that itdesires to include them.92 NLRB No. 81.527 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontends that the requested unit does not conform to the bargainingpattern established at its Chicago retail operations and in the industryin that area.IIn December 1941, following an election conducted pursuant to aDecision and Direction of Election, the Board certified Local 291,Department Store Employees Union,. C. I. 0., as the bargaining rep-resentative of all employees in, the Employer's four Chicago ware-houses, including the employees sought herein.'During March 1942,the first contract embracing the employees in that unit was executedby the parties.Thereafter, yearly agreements were executed until1945.In that year, Local 291 became affiliated with the AmericanFederation of Labor and, in June 1946, following another Board-directed election,5 was certified as the bargaining representative invirtually the same unit as that covered by the 1941 certification.Further annual contracts were executed from 1946 until 1948, the mostrecent agreement expiring in November 1949.Thereafter, it appearsthat Local 291 relinquished to Local 743, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen & Helpers of America,A. F. L., its jurisdictional right to represent these employees.At thetime of the hearing, the employees formerly represented by Local, 291,including the employees involved herein, were not represented by anylabor organization.The employees involved in this proceeding are quartered in a build-ing located at 2653 W. Arthington Street that houses a portion of thewarehousing and workroom operations of the Employer's large Chi-cago department store.All work is under the ultimate supervision ofthe manager of warehouse service.The cabinetmakers, upholsterers,finishers, and assemblers are directly supervised by three subforemenwho, in turn, report to the manager of the furniture finishing shops.The outside servicemen are responsible to the manager of warehousecustomer service.The inspectors are directly supervised by the inspection and exchange manager who is responsible to the manager ofreceiving, crating, and shipping.The approximately eight cabinet craftsmen and four cabinet repair-men work in a furniture make-ready and assembly shop on the firstfloor and a major furniture repair shop on the second floor of theArthington Street building.These employees condition and repairdamaged stock furniture before its delivery to purchasers.They alsorepair merchandise sent in by customers. In carrying out their duties,they use shapers, band saws, circle saws, jig saws, joiner-planers, lathes,and other customary tools of the cabinetmaker trade.Some substitute4 35 NLRB 1200;37 NLRB 469.5 67 NLRB 1367. MARSHALL FIELD & CO.529for the outside servicemen during the latter's vacation periods.They.likewise spend about 10 percent. of their working time in assemblingfurniture.Most of the cabinet craftsmen, whose work is somewhatmore difficult and whose skills are somewhat greater than those of thecabinet repairmen, were initially hired by the Employer as experiencedcraftsmen.About four in the cabinet craftsmen classification haveserved a 3-year apprenticeship training period.The two upholsterer craftsmen have their headquarters in the secondfloor furniture repair shop.They perform all kinds of furniture up-holstery repair work, including retieing springs, and fabric, plastic,and leather work.The record shows that one of these employees hascompleted a 4-year apprenticeship training program and both performthe customary work of journeymen in their trade.Sixteen finisher craftsmen and five finisher repairmen are also quar-tered in the first and second floor furniture shops. Several otherfinishers work in the radio and piano workrooms on the second floor.The finishers on the second floor are engaged in major furniture finish-ing and repair work and are more highly skilled than those located onthe first floor, who merely do furniture conditioning and minor repairwork.Some of the finishers spend from 5 to 10 percent of their work-ing time in furniture assembly work.A few also substitute for out-side servicemen.Although the finishers generally undergo a shorterapprenticeship training period than cabinetmakers or upholsterers, itis clear that the Employer requires that its finisher craftsmen "must beable to completely finish a piece of furniture from the raw finishon up."The five outside servicemen have their headquarters in the third floorassembly area.They are engaged in furniture repair work in thehomes or offices of customers.Their work is similar to that of thecabinet, upholsterer, and finisher craftsmen, except that it is of a minorcharacter and is done outside the shops.The four furniture assemblers are located in the first floor make-ready and assembly shop where they remove "knocked-down" furni-ture from shipping cartons or crates and assemble it for the finisher'soperation.The approximately four furniture inspectors have their headquar-ters on the first floor where they examine new and repaired furnitureto ascertain whether each article conforms to the salescheck descriptionand the workmanship meets the, Employer's quality standards.It is clear from the record that the cabinet, upholsterer, and finishercraftsmen, outside servicemen, and related classifications sought tobe represented by the Petitioner are skilled craftsmen who either haveserved an apprenticeship, or have attained competency in their work 530as a result of a number of years experience.As all these employeesare engaged in craft work of a distinctive and related character, wefind that they may be represented in a separate bargaining unit, not-withstanding-a history of bargaining on a more inclusive basis.eNordoes it appear that their work is so integrated with the Employer'smerchandising operations as to preclude their establishment as aseparate bargaining unit.'Nor does the pattern of bargaining in theindustry in the Chicagoareapreclude the establishment of the re-quested unit.On the contrary, the Petitioner also currently repre-sents, in separate units, similar employees at several Chicago depart-ment stores and mail order houses whose operations are comparableto those of the Employer."Although their skills are not equivalent to those of the more highlyskilled categories, we shall include all furniture assemblers in thevoting group because of their closely allied interests with the othersin the unit sought by the Petitioner.We shall, however, exclude thefurniture inspectors from the voting group because they do not pos-sess skills comparable to those of the afore-mentioned employees, orhave a close community of interest with them.Accordingly, we shall direct an election in the following votinggroup :All cabinetmakers, finishers,9 upholsterers, outside servicemen, as-semblers, helpers and apprentices employed in the Employer's Arth-ington Street warehouse at Chicago, Illinois, but excluding allfurniture inspectors, office and clerical employees, guards, profes-sional employees, and supervisors as defined in the Act.However, we shall make no final unit determination at this time,'but shall first ascertain the desires of the employees as expressed inthe .election hereinafter directed.If a majority vote for the Peti-tioner, they will be taken to have indicated their desire to constitutea separate appropriate unit.-[Text of Direction of Election omitted from publication in thisvolume.]6SeeMarshall Field & Company,73 NLRB 900;Montgomery Ward & Company,Inc.,, 73NLRB 416;The J.L.Hudson Company,59 NLRB 229;ibid.,49 NLRB 273.Cf.TheHalle Bros.Company,87 NLRB 369. Cf.,also,Marshall Field&Company,90 NLRB 1,where the Board recently refused to grant separate units composed either of(1) all thewarehousing and stockhandling employees at three of the Employer's Chicago warehouses,or (2) all similar employees at two of the same warehouses,because of the functionalintegration of those empoyees with the Employer's over-all store operations and theirinterchange with other employees.That case is distinguishable from the present onebecause here the Petitioner is seeking to represent a craft rather than a departmentalunit.-7SeeBloomingdale Brothers,Inc.,81 NLRB 1252.8Goldblatt Brothers;Inc. ; John M.Smith Company;Straus & Schram,Division ofSiegel, Inc. ; and L. Fish and Company.9 Included within this category are the radio and piano finishers.